DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 1-5 and 7-9 are pending in the application.
This action is in response to applicants' amendment dated May 5, 2021.  Claims 1-4 and 7-9 have been amended and claims 10-12 have been canceled.
Response to Amendment
Applicant's arguments filed May 5, 2021 have been fully considered with the following effect:
With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 2) in the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.  The applicants’ stated that the treatment of elevated IOD-1 levels is taught, especially those resulting from named cancers.  The applicants’ also noted Tables 7-11, especially Tables 8-11 which show that compounds 14 and 55 of the invention are superior to compounds INCB024360 and IN-4 of the prior art.  However, as stated in the last office action claim 7 is directed to a treatment method of which this includes a treatment method for any disease or disorder.  In view of the specification the classes of diseases contemplated include cancer, viral infections, organ transplant rejection or autoimmunity.  The specification only exhibits working examples on the use in the treatment of cervical cancer and colon cancer.  There must be evidence to justify the contention that the 
	Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for reasons of record and stated above.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3a), b) and e) in the last office action, which are hereby withdrawn.  However, with regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 3d) and f) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
d)	The applicants’ stated that the relevant portions of claims 3 and 4 have been amended to address the points raised.  However, the definition of R9 in claim 3 which depends on claim 2 lacks antecedent basis with respect to the moieties “aryl C-3 alkyl or heteroayl C1-3 alkyl……. aryl C-3 alkyl or heteroayl C1-3 alkyl moieties can be substituted by 1-5 R11”.  The applicant’s attention is drawn to the definition of R9 in claim 2 where the 11 is only on the aryl and heteroaryl moieties and that there is no mention of the aryl C-3 alkyl or heteroayl C1-3 alkyl moieties and thus lacks antecedent basis.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

f)	The applicants’ stated that the relevant portions of claims 3 and 4 have been amended to address the points raised.  However, the definition of R9 in claim 4 which depends on claim 3 and ultimately claim 2 lacks antecedent basis with respect to the moieties “aryl C-3 alkyl or heteroayl C1-3 alkyl……. aryl C-3 alkyl or heteroayl C1-3 alkyl moieties can be substituted by 1-5 R11”.  The applicant’s attention is drawn to the definition of R9 in claim 2 where the substituent R11 is only on the aryl and heteroaryl moieties and that there is no mention of the aryl C-3 alkyl or heteroayl C1-3 alkyl moieties and thus lacks antecedent basis.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 5) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 7) in the last office action, which is hereby withdrawn. 

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 102(a)(1), anticipation rejection, labeled paragraph 8) in the last office action, which is hereby withdrawn.

The applicants’ amendments are sufficient to overcome the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 9) in the last office action, which is hereby withdrawn.

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 10a), b) and c) in the last office action, which are hereby withdrawn.  

In view of the amendment dated May 5, 2021, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claim 1 recites the limitation "aryl, ….substituted by 1-5 R11" in the list of moieties that may be substituted by R11 where there is no aryl in the definition of R7 and R8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 (and in turn Claim 3) recites the limitation "aryl" in the definition of R7 and R8
Claim 3 recites the limitation "C3-C7 cycloalkyl" in the definition of R7 and R8.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claim 5 is allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compounds of formula I as claimed herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665.  The examiner can normally be reached on Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624